MEMORANDUM2
Alfred Adams appeals pro se the district court’s summary judgment upholding the decision of the Commissioner of the Social Security Administration. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court order affirming the Commissioner’s final decision, and the decision must be affirmed if it is supported by substantial evidence and the Commissioner applied the correct legal standards. Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.1998).
Adams’ contention that his employment in England was not “non-covered service” for the purposes of the Windfall Elimination Provision lacks merit because he has not and cannot receive totalized benefits under the United States’ totalization treaty with the United Kingdom. See Newton v. Sec’y of Health and Human Services, 70 F.3d 1114 (9th Cir.1995) (order) (affirming for the reasons stated the district court’s opinion published at 874 F.Supp. 296 (D.Or.1994)).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.